             Case 1:18-cv-02474 Document 1 Filed 10/26/18 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
SAMIRAN BHATTACHARJEE,                    )
3812 Bony Bridge Place                    )                 CASE NO.
Ellicott City, MD 21043                   )
                                          )
        Plaintiff,                        )
                                          )                 JURY TRIAL REQUESTED
                v.                        )
                                          )
FRANKLIN SQUARE HOSPITAL CENTER, )
INC. t/a MEDSTAR FRANKLIN SQUARE          )
MEDICAL CENTER                            )
9000 FRANKLIN SQUARE DRIVE                )
BALTIMORE COUNTY, MD 21237                )
                                          )
SERVE: THE CORPORATION TRUST, INC. )
2405 YORK ROAD, SUITE 201                 )
LUTHERVILLE TIMONIUM, MD 21093-2264 )
                                          )
                                          )
        Defendant.                        )
__________________________________________)

                                         COMPLAINT

       COMES NOW the Plaintiff, Samiran Bhattacharjee, by and through his undersigned

counsel, and files this Complaint against the Defendant Franklin Square Hospital Center, Inc.

t/a Medstar Franklin Square Medical Center (referred to herein as “Defendant” or “FSH”)

alleging that he has been discriminated against in violation of 42 U.S.C. § 1981, as follows:

                                    JURISDICTION AND VENUE

       1.      This action arises under 42 U.S.C. § 1981. This Court has jurisdiction over this

case pursuant to 28 U.S.C. §1331, 28 U.S.C. §1343, 28 U.S.C. §1367, and 42 U.S.C. § 1981.
             Case 1:18-cv-02474 Document 1 Filed 10/26/18 Page 2 of 8




       2.      Venue is proper in this Court because the Defendant FSH engaged in

discriminatory acts that interfered with Plaintiff obtaining employment at a business located in

the District of Columbia, and other relevant events herein took place in the District of Columbia.

                                               PARTIES

       3.      Plaintiff Samiran Bhattacharjee is a male citizen of the United States who resides

in the State of Maryland. Mr. Bhattacharjee, who is of Bangladeshi national origin and Southeast

Asian race, is a member of a protected class under 42 U.S.C. § 1981.

       4.      Defendant FSH is a Maryland corporation with its principal place of business at

9000 Franklin Square Drive, Baltimore County, Maryland.

                             FACTUAL BASIS OF COMPLAINT

       5.      Plaintiff Bhattacharjee has worked in the field of medical coding for many years.

In or about February 2013, Plaintiff Bhattacharjee began employment with Defendant FHS as a

medical coder. Plaintiff generally worked for Defendant FHS from home entering medical codes

from physician documentation.

       6.      In or around September 2, 2014, Plaintiff Bhattacharjee applied for a position as a

Clinical Coding Specialist II (the “Position”) with Medstar Washington Hospital Center

(“WHC”) at its location in the District of Columbia. The position entailed reviewing medical

records, abstracting codes, abstracting diagnosis and assigning the codes based upon physician

documentation.

       7.      Plaintiff Bhattacharjee was competent and qualified for the position of Clinical

Coding Specialist II, as he had been a physician in Bangladesh for almost 23 years, and worked

at WHC as a contractor in the past with good performance feedback.
               Case 1:18-cv-02474 Document 1 Filed 10/26/18 Page 3 of 8



         8.     The predominant religion in Bangladesh is Islam, a fact that is well known

throughout the world, including the United States.

         9.     Defendant WHC provided Plaintiff Bhattacharjee with a written offer of

employment for the Position on or about October 8, 2014 (the “Offer Letter”). The Offer Letter

stated that the employment at WHC was contingent upon Plaintiff Bhattacharjee providing

favorable professional references, submitting to a criminal background check and satisfactory

completion of a pre-employment health screening.

         10.    Prior to the issuance of the Offer Letter, however, the hiring official at WHC

verbally advised Plaintiff that he was being offered the position at WHC. Based upon WHC’s

verbal hire offer, Plaintiff resigned his position at his coding position at Defendant FSH on

September 16, 2014, because WHC had asked Plaintiff if he could start his new position in two

weeks.

         11.    On or about October 20, 2014, as part of the pre-employment health screening

required by WHC, Plaintiff Bhattacharjee was seen by a nurse practitioner at WHC’s facility in

the District of Columbia. When Plaintiff Bhattacharjee mentioned during the health screening

that he was experiencing swelling in his leg, he was referred by the nurse practitioner to an

Occupational Health physician, Dr. Ross Myerson.

         12.    On or about October 22, 2014, Plaintiff Bhattacharjee had an appointment with

Dr. Myerson at WHC. During the appointment, Dr. Myerson reviewed a computer screen and

raised with Plaintiff Bhattacharjee questions about his religion and national origin. Dr. Myerson

also asked Plaintiff questions that appeared to indicate that Dr. Myerson believed Plaintiff was

Muslim and that Plaintiff was somehow related to the terrorist group “ISIS.” Additionally,

during the appointment Plaintiff Bhattacharjee had with Dr. Meyerson, Dr. Myerson did not ask
               Case 1:18-cv-02474 Document 1 Filed 10/26/18 Page 4 of 8



Plaintiff Bhattacharjee’s any questions regarding his leg condition, but instead referred Plaintiff

Bhattacharjee for a psychiatric evaluation by an outside medical professional.

        13.     Throughout 2014, Defendant FSH and WHC were part of Medstar Health

(“Medstar”) corporate group. Karin Myerson, the spouse of Dr. Ross Myerson in 2014, was

Assistant Vice President of Occupational Health for Medstar. Ms. Myerson was based at all

times relevant here in an office located at WHC in the District of Columbia and her supervision

covered both Defendant FSH and WHC in 2014.

        14.     When Plaintiff Bhattacharjee submitted his resignation to Defendant FSH on

September 16, 2014, and met with his supervisor telling her that he was resigning, his supervisor,

Ms. Sallie Tyner, was concerned about Plaintiff. Plaintiff also felt badly about directly telling the

supervisor he was unhappy with his position at FSH and explained to Ms. Tyner that he was

feeling stress. However, Ms. Tyner then took Plaintiff to the Occupational Health Department at

FSH because he expressed concerns about his stress levels.

        15.     Plaintiff was seen by the Occupational Health Department at FSH on September

16, 2014, for a “Fitness for Duty Initial Visit” and the next day the nurse who saw Plaintiff

reported her conversation with Plaintiff to Mr. Christopher Lockhart who was a FSH

management employee, stating, among other things, Plaintiff said he “was in contact with people

in India about situation [sic] regarding the US and terrorism” . . . “that he loved the US but he

had friends that felt differently . . .”

        16.     In September 2014, Karin Myerson became aware of Plaintiff when she was

informed by her subordinate at Defendant FSH, Mr. Christopher Lockhart, about Plaintiff

Bhattacharjee and that Plaintiff was encouraged to see his treating provider and that they offered

him support at FSH through the Employee Assistance Program due to issues raised at a Fitness
               Case 1:18-cv-02474 Document 1 Filed 10/26/18 Page 5 of 8



for Duty Initial Visit with the FSH Occupational Health Department.

       17.       Mr. Lockhart escalated the situation involving Plaintiff’s Fitness for Duty Initial

Visit with the FSH Occupational Health Department to the “next level,” calling both the chief of

security and later the safety officer of FSH about Plaintiff Bhattacharjee. Mr. Lockhart included

on the medical notes for Plaintiff from Defendant FSH’s Occupational Health Department Mr.

Lockhart’s contact with security, the safety officer and also law enforcement. The Plaintiff’s

medical notes also state that Plaintiff Bhattacharjee resigned his position with FSH on September

19, 2014, which is untrue.

       18.      In late September, 2014, after Plaintiff Bhattacharjee had left his employment

with FSH, the Vice President of Finance and Chief Financial Officer (“CFO”) of Defendant FSH

engaged in detailed communications with Ms. Tyner regarding her former subordinate, Plaintiff

Bhattacharjee. Defendant FSH’s CFO appeared to want to know more about statements by

Plaintiff Bhattacharjee that allegedly related to Muslims and terrorism.

       19.      On October 24, 2014, Plaintiff Bhattacharjee complied with the directive of Dr.

Myerson and presented himself for examination by a psychiatrist, and the psychiatrist reported

that Plaintiff did not have a psychological disorder or condition. Furthermore, the psychiatrist

advised that he was unable to determine why Plaintiff had been referred for a psychiatric

examination.

       20.      On or around October 23, 2014, agents of the Federal Bureau of Investigation

(“FBI”) visited Plaintiff Bhattacharjee’s home and questioned him regarding whether or not he

had affiliations with the “Islamic State” and “Al-Qaeda.”

       21.      During the questioning of Plaintiff Bhattacharjee, he was told by the FBI agents

that they were alerted of his possible affiliation with extremist groups.
               Case 1:18-cv-02474 Document 1 Filed 10/26/18 Page 6 of 8



         22.    At all times relevant herein, Plaintiff Bhattacharjee had no affiliations in any way

with any extremist group, including the Islamic State and Al-Qaeda. Instead, Plaintiff

Bhattacharjee as a Southeast Asian with Bangladeshi national origin was acutely aware of

atrocities committed by Islamic extremists in Bangladesh and had serious concerns and fears of

such extremists.

         23.     On or about October 29, 2014, Mr. Lockhart on behalf of Defendant FSH

directly communicated with Dr. Myerson, by Dr. Myerson’s personal email, and provided Dr.

Myerson Plaintiff Bhattacharjee’s medical records from the Occupational Health Department of

Defendant FSH (the “FSH Medical Records”).

         24.     The FSH Medical Records provided by Mr. Lockhart to Dr. Myerson referenced

statements made by Plaintiff during his medical examination at FSH on September 16, 2014, and

referenced Mr. Lockhart’s contact with security and law enforcement as well as concerns about

Plaintiff and his report of an FBI visit. The notes provided by Mr. Lockhart also included notes

from October 28, 2014 at FSH about Plaintiff Bhattacharjee despite the fact that Plaintiff had

resigned his employment on September 16, 2014, and had not been employed at FSH for over a

month.

         25.    On or about November 14, 2014, Plaintiff Bhattacharjee received an email from a

WHC Human Resources Department representative explaining that the hospital had found it

necessary to reject his application for employment, stating that he was “unable to successfully

fulfill the preemployment requirements.”

         26.    At all times relevant herein, Plaintiff Battacharjee has a clean criminal

background, positive employment references and was otherwise well qualified and competent for

the position at WHC. In addition, at all times relevant herein, Plaintiff was physically fit for the
               Case 1:18-cv-02474 Document 1 Filed 10/26/18 Page 7 of 8



WHC position.

       27.      Due to the contact with WHC and Dr. Myerson by Defendant FSH, including its

disclosure of the FSH Medical Records for Plaintiff to Dr. Meyerson, Defendant FSH unlawfully

interfered with Plaintiff Bhattacharjee’s employment at WHC because of Plaintiff

Bhattacharjee’s race and national origin.

                                        COUNT ONE
             (Race/National Origin Discrimination in Violation of 42 U.S.C. § 1981)

       28.      Plaintiff incorporates and realleges all of the allegations contained in

Paragraphs 1-27 of this Complaint with the same force and vigor as if set out here in full.

       29.      Defendant FSH had a contractual relationship with Plaintiff Bhattacharjee as his

employer.

       30.      Defendant FSH, at all times relevant herein, knew of Plaintiff Bhattacharjee’s

race and Southeast Asian national origin, as someone born in Bangladesh.

       31.      Defendant FSH unlawfully discriminated against Plaintiff on account of his race

and national origin by interfering with Plaintiff Bhattacharjee’s employment at WHC because of

his race and national origin in violation of 42. U.S.C. § 1981.

       32.      Plaintiff Bhattacharjee 's race/national origin was a motivating factor that caused

Defendant FSH to interfere with Plaintiff Bhattacharjee’s employment at WHC.

       33.      The acts committed by Defendant FSH as alleged herein were outrageous,

wanton, intentional, reckless and in deliberate disregard of Plaintiff's established rights.

       34.      As a direct and proximate result of the unlawful acts of Defendant FSH,

Plaintiff has suffered, and continues to suffer, economic damages as well as other compensatory

damages for, inter alia, mental anguish, distress, humiliation, loss of dignity, great expense,
               Case 1:18-cv-02474 Document 1 Filed 10/26/18 Page 8 of 8



including medical bills, damage to career and reputation, and loss of enjoyment of life.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Samiran Bhattacharjee respectfully prays that this Honorable

Court:

         A.     Enter judgment on his behalf against Defendant FSH;

         B.     Award Plaintiff compensatory and other damages against Defendant in amounts
                to be determined by a jury;

         C.     Award Plaintiff punitive damages against Defendant FSH to be determined by a
                jury;

         D.     Award Plaintiff reasonable attorneys' fees, court costs, expenses, pre-judgment
                interest and post-judgment interest against Defendant; and

         E.     Grant Plaintiff such other and further relief as this Court may deem just and
                proper.


Dated: October 26, 2018                                 Respectfully submitted,


                                                         /s/ Neil L. Henrichsen
                                                        Neil L. Henrichsen, DC Bar No. 420277
                                                        HENRICHSEN SIEGEL, P.L.L.C.
                                                        3233 P Street, N.W.
                                                        Washington, DC 20007
                                                        (202) 423-3649
                                                        Fax (202) 379-9792
                                                        Nhenrichsen@hslawyers.com
                                                        service@hslawyers.com

                                                        Attorneys for Plaintiffs



                                      JURY TRIAL DEMAND

         Plaintiff hereby requests a jury trial on all issues of fact and damages.

                                                         /s/ Neil L. Henrichsen
                                                        Neil L. Henrichsen, DC Bar No. 420277
